J-S53037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    ANTHONY MCGRIFF                                 :
                                                    :
                       Appellant                    :   No. 1507 EDA 2020

               Appeal from the PCRA Order Entered July 27, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0006669-2015


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                                   FILED APRIL 28, 2021

        Anthony McGriff (McGriff) appeals from the order entered in the Court

of Common Pleas of Philadelphia County (PCRA court) dismissing his petition

filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-

9546. We affirm.

                                               I.

        This   case   stems     from    McGriff’s       jury   conviction   of   voluntary

manslaughter and possession of an instrument of a crime (PIC)1 for the May

2015 stabbing death of his younger brother, John McGriff (Decedent), in their




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 2503(b) and 907(a).
J-S53037-20


shared residence. We recount the relevant factual and procedural background

below.

                                     A.

      McGriff and Decedent resided together in an apartment owned by their

older brother George McGriff (G.M.) on the 5800 block of Christian Street in

Philadelphia. On May 3, 2015, at about 12:15 a.m., McGriff called G.M. and

told him that he and Decedent had been in a fight. When G.M. arrived at the

apartment, Decedent was unresponsive and bleeding. McGriff had left the

residence and went to a corner store to buy a beer. G.M. called 911 and

Decedent was pronounced dead at 1:00 a.m. Decedent had been stabbed

twice in the chest, twice in the abdomen and once in the back. Blood was

found throughout the home, including on the walls of the stairway, the bathtub

and in McGriff’s bedroom.

      As police were processing the scene, McGriff returned to the apartment.

He told police that he lived there, and that Decedent had been “acting weird.”

(N.T. Trial, 9/27/16, 149). McGriff had blood on his shirt, pants and sneakers

and a cut on his thumb. McGriff was arrested and he gave a statement to

police during which he recounted:

             Me and [Decedent were] fighting. I was in my bedroom and
      he was out all day celebrating his birthday. He came to my
      bedroom and was on the other side of the door and he was talking
      shit. He came in my room after he kicked in the door. It’s the
      middle room to the left at the top of the steps. He was pushing
      me and kept pushing me against my belongings and that’s when
      all hell broke loose. He said I was going to be with my [deceased]
      mom before the night was over. I turned and he tried to put a

                                    -2-
J-S53037-20


       belt around my neck and I got it and told him he was tripping. I
       flipped him and threw him on the floor. We was fighting on the
       bed and there was a knife on the table next to my bed that has
       always been there. The next thing I remember is that [Decedent]
       has the knife and he cuts my thumb and I flip him and he falls on
       the floor. Then I punched him on his side and chest and he just
       lays there and looks at me and I get up and leave.

(N.T. Trial, 9/27/16, at 254-55).

       In response to questioning, McGriff denied ever having the knife during

the altercation and posited regarding Decedent’s multiple stab wounds that

“Maybe when he fell, he fell on the knife.” (Id. at 255). Police recovered a

knife with a six-inch blade behind a door in McGriff’s bedroom. Testing of the

stain on the knife showed McGriff’s DNA mixed with that of an individual for

whom there was insufficient data for an identification.

       McGriff did not testify at trial.         However, in order to present a

justification defense, his counsel admitted to the jury that he stabbed

Decedent, despite his statement to the contrary to police.2 Counsel argued

during closing that McGriff stabbed Decedent in self-defense after Decedent

brutally attacked him with a belt and escalated the struggle with a knife. (See

N.T. Trial, 9/28/16, at 133-34).




____________________________________________


2 McGriff was represented by two attorneys from the Defender Association of
Philadelphia, Andrea Konow, Esq. and Roger Schrading, Esq. For ease of
disposition, we refer to them collectively as “trial counsel” in this
Memorandum.


                                           -3-
J-S53037-20


        At the conclusion of trial, the court instructed the jury extensively

concerning the defense of justification, explaining in pertinent part:

              Whereas here the defendant used deadly force against
        another person, and that’s not disputed. For it to be justifiable
        three things must all be present. One, that the defendant must
        have reasonably believed that he was in immediate danger of
        death or serious bodily injury from the other person. And he
        reasonably believed that it was necessary then and there to use
        deadly force upon that person to protect himself. That’s the first.

               The second, the defendant must not have provoked the use
        of force against himself by engaging in conduct that showed it was
        his conscious object to cause death or serious bodily injury to the
        alleged victim. And third, the defendant must not have violated
        any duty to retreat. . . .

(Id. at 216).

                                               B.

        On September 29, 2016, the jury acquitted McGriff of first and third-

degree murder, but convicted him of voluntary manslaughter3 and PIC. On

January 4, 2017, the trial court sentenced him to an aggregate term of not

less than nine nor more than twenty years’ incarceration, followed by five



____________________________________________


3   The Crimes Code defines this offense as follows:

        (b) Unreasonable belief killing justifiable.─A person who
        intentionally or knowingly kills an individual commits voluntary
        manslaughter if at the time of the killing he believes the
        circumstances to be such that, if they existed, would justify the
        killing under Chapter 5 of this title (relating to general principles
        of justification), but his belief is unreasonable.

18 Pa.C.S. § 2503(b).


                                           -4-
J-S53037-20


years of probation. We affirmed McGriff’s judgment of sentence on August 3,

2018, and the Pennsylvania Supreme Court denied his petition for allowance

of appeal on December 28, 2018. (See Commonwealth v. McGriff, 2018

WL 3688085 (Pa. Super. filed Aug. 3, 2018), appeal denied, 199 A.3d 881

(Pa. 2018)).

       McGriff filed a timely pro se PCRA petition on April 12, 2019. Appointed

counsel then filed an amended petition raising claims of ineffective assistance

of trial counsel. See 42 Pa.C.S. § 9543(a)(2)(ii). On March 6, 2020, the PCRA

court issued notice of its intent to dismiss the petition without a hearing. See

Pa.R.Crim.P. 907(1).       After considering McGriff’s response to the Rule 907

Notice, the PCRA court entered an order dismissing the PCRA petition.4 McGriff

timely appealed and he and the PCRA court complied with Rule 1925. See

Pa.R.A.P. 1925(a)-(b).5




____________________________________________


4We note that the PCRA court judge also presided over McGriff’s jury trial
and, therefore, had an intimate knowledge of the facts of this case.

5 “Our standard of review of the denial of a PCRA petition is limited to
examining whether the record evidence supports the court’s determination
and whether the court’s decision is free of legal error.” Commonwealth v.
Postie, 200 A.3d 1015, 1022 (Pa. Super. 2018) (en banc) (citation omitted).


                                           -5-
J-S53037-20


                                               II.

       On appeal, McGriff challenges the effectiveness of trial counsel6 for two

reasons.     First, he contends that trial counsel failed to request a jury

instruction regarding the castle doctrine.           Second, McGriff contends that

counsel should have introduced evidence of Decedent’s violent character.

                                               A.

       McGriff first claims that trial counsel was ineffective for failing to request

a charge directing the jury to consider the castle doctrine. Although the trial

court instructed the jury regarding the defense of justification, McGriff

maintains that a full castle doctrine charge was warranted, given that

Decedent attacked him in the bedroom of his home, precipitating the stabbing.

       The castle doctrine has its origin in common law and “is an evidentiary

means by which a defendant may attempt to prove justification by self-

defense.” Commonwealth v. Cannavo, 199 A.3d 1282, 1287 (Pa. Super.



____________________________________________


6 “In general, to prevail on a claim of ineffective assistance of counsel, a
petitioner must show, by a preponderance of the evidence, ineffective
assistance of counsel which, in the circumstances of the particular case, so
undermined the truth-determining process that no reliable adjudication of
guilt or innocence could have taken place.” Postie, supra at 1023 (citation
omitted). “The petitioner must demonstrate: (1) the underlying claim has
arguable merit; (2) counsel lacked a reasonable strategic basis for his action
or inaction; and (3) but for the errors and omissions of counsel, there is a
reasonable probability that the outcome of the proceedings would have been
different.” Id. (citation omitted). “The petitioner bears the burden of proving
all three prongs of the test.” Id. (citation omitted). “Counsel cannot be found
ineffective for failing to raise a baseless or meritless claim.” Commonwealth
v. Epps, 240 A.3d 640, 645 (Pa. Super. 2020) (citation omitted).

                                           -6-
J-S53037-20


2018), appeal denied, 217 A.3d 180 (Pa. 2019). “The ideological foundation

for the castle doctrine is the belief that a person’s home is his castle and that

one should not be required to retreat from his sanctum.” Commonwealth v.

Williams, 241 A.3d 1094, 1110 (Pa. Super. 2020) (citation omitted). The

doctrine was codified in Pennsylvania at 18 Pa.C.S. § 505 and reads in

pertinent part:

      § 505. Use of force in self-protection

      (a) Use of force justifiable for protection of the person.─The
      use of force upon or toward another person is justifiable when the
      actor believes that such force is immediately necessary for the
      purpose of protecting himself against the use of unlawful force by
      such other person on the present occasion.

      (b) Limitations on justifying necessity for use of force. ─

                                  *    *    *

            (2.1) Except as otherwise provided in paragraph (2.2), an
      actor is presumed to have a reasonable belief that deadly force is
      immediately necessary to protect himself against death, serious
      bodily injury, kidnapping or sexual intercourse compelled by force
      or threat if both of the following conditions exist:

                (i) The person against whom the force is used is in the
      process of unlawfully and forcefully entering, or has unlawfully
      and forcefully entered and is present within, a dwelling, residence
      or occupied vehicle; or the person against whom the force is used
      is or is attempting to unlawfully and forcefully remove another
      against that other’s will from the dwelling, residence or occupied
      vehicle.

               (ii) The actor knows or has reason to believe that the
      unlawful and forceful entry or act is occurring or has occurred.

            (2.2) The presumption set forth in paragraph (2.1) does not
      apply if: (i) the person against whom the force is used has


                                      -7-
J-S53037-20


      the right to be in or is a lawful resident of the dwelling,
      residence or vehicle, such as an owner or lessee[.]

18 Pa.C.S. § 505(a), (b)(2.1), (2.2)(i) (emphases added).

      As can be seen, both subsections 2.1(i) and (ii) must be met for the

castle doctrine to apply. Subsection 2.1(i) prescribes: the victim is in the

process of unlawfully and forcefully entering or has unlawfully and forcefully

entered and is present within a dwelling, residence, or occupied vehicle.

Subsection 2.1(ii) then provides that the defendant must have known, or had

reason to believe, that the unlawful and forceful entry or act is occurring. See

id.; Cannavo, supra at 1287–88.           Subsection 2.2 specifically prohibits

application of the presumption under circumstances where the victim is a

lawful resident of the dwelling.

      It is plain from the record that Decedent was killed in his own residence

and that the brothers shared the family home – he was a lawful resident of

the dwelling. Because Decedent was not unlawfully entering the apartment,

the statutory requirement for invoking the castle doctrine was not met.

Because McGriff was not entitled to a jury charge on the castle doctrine, trial

counsel was not ineffective for failing to request this instruction.

                                       B.

      McGriff next challenges the effectiveness of trial counsel for failing to

present evidence of Decedent’s violent character, resulting in prejudice

necessitating a new trial. McGriff points to Decedent’s arrest for aggravated

assault in December 2013 for which he was admitted into an accelerated

                                      -8-
J-S53037-20


rehabilitative disposition program (ARD). McGriff maintains that this evidence

would have supported his self-defense claims that he reasonably believed his

life was in danger and that Decedent was the aggressor.

      In a homicide trial where self-defense is asserted, the defendant may

introduce evidence of the turbulent or dangerous character of the decedent to

corroborate the defendant’s alleged knowledge of the victim’s violent

character in an effort to show that the defendant reasonably believed that his

life was in danger and/or to establish the allegedly violent propensities of the

victim to show that he was the aggressor. See Commonwealth v. Carbone,

707 A.2d 1145, 1154 (Pa. Super. 1998); see also Commonwealth v.

Darby, 373 A.2d 1073, 1074-75 (Pa. 1977) (concluding defendant claiming

self-defense should have been permitted to testify to victim’s prior arrest for

violent crimes and victim’s arrest record should have been admitted to

corroborate defendant’s testimony that he believed his life was in danger).

      In this case, the PCRA court noted that it may have admitted evidence

concerning Decedent’s arrest for aggravated assault if trial counsel had

attempted to offer it into evidence. However, it went to find that McGriff failed

to demonstrate reasonable probability that the outcome of the proceedings

would have been different even if the evidence had been offered, reasoning:

            Defendant was not denied effective assistance of counsel
      since there clearly is not a reasonable probability that the result
      of the proceeding would have been different if evidence of the
      arrest had been presented to the jury. The Superior Court’s
      analysis of the evidence in rejecting defendant’s sufficiency claim
      on direct appeal demonstrates the strength of the

                                      -9-
J-S53037-20


     Commonwealth’s proof to refute defendant’s contention that he
     reasonably believed that it was necessary to kill his brother:

               [McGriff’s] actions following the altercation support
         an inference that his actions were not entirely justified.
         [He] failed to contact police, initially claimed to have
         nothing to do with [Decedent’s death], and denied stabbing
         [Decedent] up until the point of trial.          Additionally,
         [McGriff’s] own description of the fight brings into question
         the reasonableness of [his] use of force. While [McGriff]
         informed Detective[s] that [Decedent] attacked him with
         both a belt and a knife, he clearly indicated that he was
         able to overpower [Decedent] when confronted with these
         items. Yet . . . [Decedent] was stabbed five times ─ twice
         in the chest, and once in the abdomen, pelvis, and middle
         of the back.

[(McGriff, supra at *6)].


           Hence the jurors heard defendant, in his own words,
     describe how he repeatedly overpowered the Decedent, and then
     learned from the medical examiner that defendant had inflicted
     one of the five stab wounds squarely in the decedent’s back. The
     jurors also heard that defendant’s own injuries consisted of a
     superficial laceration of his thumb. They heard defendant deny
     that he had ever stabbed the Decedent, claiming that the
     Decedent must have fallen on the knife. They heard that the
     defendant never called 911 after the killing, and instead walked
     to a corner store and bought a beer, and that while he spoke with
     police before being arrested, he never claimed that he acted in
     self-defense until after his arrest. All of this, and the other
     evidence in the case, soundingly refuted defendant’s claim that he
     acted reasonably when he killed the Decedent. Accordingly, the
     evidence of an arrest resulting in an ARD disposition would not
     have likely led to a different result.

(PCRA Court Opinion, 9/24/20, at 7-8) (most citations omitted).

     Because we agree with the PCRA court that, in light of the evidence

against him, McGriff failed to show that he was prejudiced because the result




                                    - 10 -
J-S53037-20


of the proceeding would not have been different had such evidence been

presented, his ineffectiveness claim does not merit relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2021




                                    - 11 -